DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a periphery the molded plastic layer” in line 10.  The claim is not clear.  The Examiner notes the claim was considered as reciting “a periphery of the molded plastic layer” for examination purposes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 9538812 B2) (“Torrance”), in view of Smith (US 9961961 B2), Scheinhaus (US 4200997) and Pedersen (US 2016/0360825 A1).
With respect to claim 1, Torrance discloses an orthopedic shoe insole (abstr., col. 1, lines 6-11), comprising a top layer having a top side and a bottom side – element 104, and a molded plastic layer – element 105 - having a top side and a bottom side, wherein the top side of the molded plastic layer is affixed to the bottom side of the top layer (col. 2, lines 54-67, col. 3, lines 20-25, Fig. 1).  Torrance is silent with respect to a cork layer having a top side and a bottom side, the top side of the cork layer being affixed to the bottom side of the molded plastic layer as recited in the claim.  
Smith discloses an insole comprising a cork layer having a top side and a bottom side, the cork layer providing antimicrobial properties for the insole as well as providing a cushioning effect, assisting with absorbing shock during wear of the insole (abstr., col. 5, lines 64-67, col. 6, lines 1-11).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a cork layer in the insole of Torrance, by affixing the top side of the cork layer to the bottom side of the molded plastic layer, as Torrance suggests inclusion and affixing additional layers providing antimicrobial protection between the top surface and the bottom surface of the insole, and thus, below element 105 which is a molded plastic layer (Torrance, col. 3, lines 20-39), to provide the insole with antimicrobial protection, as well as with cushioning effect.
Scheinhaus discloses an insole comprising a sidewall layer – element 25 - wrapped around a periphery of a layer of the insole to enclose the layer of the insole (abstr., col. 2, lines 67-68, col. 3, lines 1-14, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the insole of Torrance and Smith with a sidewall layer wrapped around a periphery of the molded plastic layer and the cork layer, as it is known in the art of insoles to wrap a sidewall layer around the layers of insoles, to inclose the layers.
Regarding the recitation “wherein the top layer and the sidewall layer have a finished surface”, Scheinhaus discloses the sidewall layer formed of leather (col. 3, lines 8-14), which has been interpreted as the sidewall layer having a finished surface, as it would have been obvious to a person skilled in the art that a surface of a leather layer would be considered a finished surface in the art of insoles.
Torrance is silent with respect to the top layer having a finished surface.  Pedersen discloses an insole (abstr.), wherein the top layer is formed of leather (0096, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the top layer of Torrance of leather as it is known in the art of insoles to form top layers of leather.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding claim 2, Torrance, Smith, Scheinhaus and Pedersen teach the insole of claim 1.  Torrance discloses a bottom layer – element 112 – having a top side and a bottom side (col. 2, lines 65-67, col. 3, lines 1-12, Fig. 1).  Since according to the references the cork layer is positioned below the molded plastic layer of Torrance, as discussed above, it would have been obvious to one of ordinary skill in the art that in the insole according to the references the top side of the bottom layer of Torrance would be affixed to the bottom side of the cork layer, Torrance disclosing affixing an additional layer having antimicrobial properties (col. 3, lines 32-36).
With respect to claim 3, Torrance, Smith, Scheinhaus and Pedersen disclose insole of claim 2.  Torrance discloses the bottom layer, as discussed above but is silent with respect to the bottom layer comprising silicone.  Pedersen discloses an insole, wherein the bottom layer – element 4 - includes silicone (abstr., 0061, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the bottom layer of Torrance comprising silicone, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125, USPQ 416 (CCPA 1960).
Regarding claim 4, Torrance, Smith, Scheinhaus and Pedersen teach the insole of claim 2.  Pedersen discloses the bottom layer having a thickness of between 1 and 3 mm, which is within the range of the thickness recited in claim 4.
As to claim 8, Torrance, Smith, Scheinhaus and Pederson teach the insole of claim 1.  Torrance discloses the molded plastic layer is a thermoplastic polyurethane layer (col. 3, lines 20-24).
Regarding claim 10, Torrance, Smith, Scheinhaus and Pedersen teach the insole of claim 1.  Pedersen discloses element 2 – the third layer that includes polyurethane and has been interpreted as corresponding to the molded plastic layer of the instant invention since it is positioned below the top layer – 1 (0083-0085, Fig. 1).  The thickness of element 2 ranges between 0.3 mm and 11 mm (0099).  The range of the thickness of element 2 overlaps the range recited in claim 10; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the molded plastic layer having a thickness as disclosed in Pedersen as changes in size are within the purview of a person skilled in the art (MPEP 2144.04), and such thickness of a layer below the top layer is known in the art of insoles.
As to claim 11, Torrance, Smith, Scheinhaus and Pedersen teach the insole of claim 1.  Pedersen discloses a top layer comprising leather (0096).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the top layer of Torrance of leather, as leather top layers are known in the art of insoles.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 12, Torrance, Smith, Scheinhaus and Pedersen teach the insole of claim 1. Torrance discloses the top layer being a perforated layer (col. 3, lines 40-45, Fig. 1).
Regarding claim 14, Torrance, Smith, Scheinhaus and Pedersen teach the insole of claim 1.  Scheinhaus discloses the sidewall layer comprises leather (col. 3, lines 8-11).


Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance, in view of Smith, Scheinhaus and Pedersen, and further in view of Glaze et al. (US 2018/0116338 A1) (“Glaze”).
With respect to claim 5, Torrance, Smith, Scheinhaus and Pedersen teach the insole of claim 2, but are silent with respect to an adhesive layer disposed on a bottom side of the bottom layer.  Glaze discloses an insole wherein an adhesive layer – positioners 24 – are disposed on a bottom side of the bottom layer (abstr., 0023, Fig. 1A).  The Examiner notes it would be obvious to a person skilled in the art that the term “double-sided tape” in the context of par. [0023] would indicate an adhesive tape.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include an adhesive layer disposed on a bottom side of the bottom layer of Torrance for positioning of the insole. 
As to claim 7, Torrance, Smith, Scheinhaus, Pedersen and Glaze teach the insole of claim 5.  Glaze discloses the adhesive layer covering a heel portion of the bottom layer (0023, Fig. 1A).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance, in view of Smith, Scheinhaus and Pedersen, and further in view of Tsai (US 2018/0103716 A1).
With respect to claim 9, Torrance, Smith, Scheinhaus and Pedersen teach the insole of claim 1, but are silent with respect to the molded plastic layer tapering along an outer rim of the insole.  Tsai discloses an insole, comprising a layer of soft material – layer 1 – comprising thermoplastic polyurethane (abstr., 0034) – the layer interpreted as corresponding to the molded plastic layer of Torrance.  Layer 1 tapers along an outer rim of the insole, providing for improved support of a foot (0033, 0034, Figs. 8-10).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the molded plastic layer of Torrance tapering along an outer rim of the orthopedic shoe insole to improve the comfort of a user, as changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance, in view of Smith, Scheinhaus and Pedersen, and further in view of Louko (US 2016/0286897 A1).
With respect to claim 13, Torrance, Smith, Scheinhaus, and Pedersen teach the insole of claim 1, but are silent with respect to the cork layer tapering as recited in the claim.  Louko discloses an insole (abstr.), wherein a core layer 140 has been interpreted as corresponding to the cork layer of the instant invention (0027, Fig. 2).  The edges of the core layer taper down to a fine point to fuse seamlessly with other layers of the insole (0038), the core layer tapering along the toe area (Fig. 2, Claim 16).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cork layer of the insole according to Torrance, Smith, Scheinhaus and Pedersen to enable seamless fusing of the cork layer with other layers of the insole.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 9538812 B2) (“Torrance”), in view of Smith (US 9961961 B2), Scheinhaus (US 4200997) and Pedersen (US 2016/0360825 A1).
With respect to claim 15, Torrance discloses an orthopedic shoe insole (abstr., col. 1, lines 6-11), comprising a top layer having a top side and a bottom side – element 104, and a molded plastic layer – element 105 - having a top side and a bottom side , wherein the top side of the molded plastic layer is affixed to the bottom side of the top layer (col. 2, lines 54-67, col. 3, lines 20-25, Fig. 1), a bottom layer – element 112 – having a top side and a bottom side (col. 2, lines 65-67, col. 3, lines 1-12, Fig. 1).  
 Torrance is silent with respect to a cork layer having a top side and a bottom side, the top side of the cork layer being affixed to the bottom side of the molded plastic layer as recited in the claim.  
Smith discloses an insole comprising a cork layer having a top side and a bottom side, the cork layer providing antimicrobial properties for the insole as well as providing a cushioning effect, and assisting with absorbing shock during wear of the insole (abstr., col. 5, lines 64-67, col. 6, lines 1-11).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a cork layer in the insole of Torrance, by affixing the top side of the cork layer to the bottom side of the molded plastic layer, as Torrance suggests inclusion of and affixing additional layers providing antimicrobial protection between the top surface and the bottom surface of the insole, and thus, below element 105 which is a molded plastic layer (Torrance, col. 3, lines 20-39), to provide the insole with antimicrobial protection, as well as with cushioning effect.  Since according to the references the cork layer is positioned below the molded plastic layer of Torrance, as discussed above, it would have been obvious to one of ordinary skill in the art that in the insole according to the references the top side of the bottom layer of Torrance would be affixed to the bottom side of the cork layer, Torrance disclosing affixing an additional layer having antimicrobial properties (col. 3, lines 32-36).
Scheinhaus discloses an insole comprising a sidewall layer – element 25 - wrapped around a periphery of a layer of the insole to enclose the layer of the insole (abstr., col. 2, lines 67-68, col. 3, lines 1-14, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the insole of Torrance and Smith with a sidewall layer wrapped around a periphery of the molded plastic layer and the cork layer, as it is known in the art of insoles to wrap a sidewall layer around the layers of insoles, to enclose the layers.
Regarding the recitation “wherein the top layer and the sidewall layer have a finished surface”, Scheinhaus discloses the sidewall layer formed of leather (col. 3, lines 8-14), which has been interpreted as the sidewall layer having a finished surface, as it would have been obvious to a person skilled in the art that a surface of a leather layer would be considered a finished surface in the art of insoles.
Torrance is silent with respect to the top layer having a finished surface.  Pedersen discloses an insole (abstr.), wherein the top layer is formed of leather (0096, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the top layer of Torrance of leather as it is known in the art of insoles to form top layers of leather.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
 Pedersen discloses an insole, wherein the bottom layer – element 4 - includes silicone (abstr., 0061, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the bottom layer of Torrance comprising silicone, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125, USPQ 416 (CCPA 1960).
Regarding the bottom layer completely covering the bottom side of the cork layer, since the bottom layer of Torrance spans the length and width of the insole (Fig. 1), and the additional layer – the cork layer – spans the entire length and width of the insole (Torrence, col. 3, lines 37-39), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the bottom layer completely covers the bottom side of the cork layer in the insole according to the references.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 9538812 B2) (“Torrance”), in view of Smith (US 9961961 B2), Scheinhaus (US 4200997), Pedersen (US 2016/0360825 A1), Tsai (US 2016/0286897 A1), and Louko (US 2016/0286897 A1).
With respect to claim 16, Torrance discloses an orthopedic shoe insole (abstr., col. 1, lines 6-11), comprising a top layer having a top side and a bottom side – element 104, the top layer having a plurality of perforations covering the top side of the top layer, a molded plastic layer – element 105 - having a top side and a bottom side, wherein the top side of the molded plastic layer is affixed to the bottom side of the top layer (col. 2, lines 54-67, col. 3, lines 20-25, 40-45 Fig. 1), and a bottom layer – element 112 – having a top side and a bottom side (col. 2, lines 65-67, col. 3, lines 1-12, Fig. 1).  
 Torrance is silent with respect to a cork layer having a top side and a bottom side, the top side of the cork layer being affixed to the bottom side of the molded plastic layer as recited in the claim.  
Smith discloses an insole comprising a cork layer having a top side and a bottom side, the cork layer providing antimicrobial properties for the insole as well as providing a cushioning effect, and assisting with absorbing shock during wear of the insole (abstr., col. 5, lines 64-67, col. 6, lines 1-11).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a cork layer in the insole of Torrance, by affixing the top side of the cork layer to the bottom side of the molded plastic layer, as Torrance suggests inclusion and affixing additional layers providing antimicrobial protection between the top surface and the bottom surface of the insole, and thus, below element 105 which is a molded plastic layer (Torrance, col. 3, lines 20-39), to provide the insole with antimicrobial protection, as well as with cushioning effect.  Since according to the references the cork layer is positioned below the molded plastic layer of Torrance, as discussed above, it would have been obvious to one of ordinary skill in the art that in the insole according to the references the top side of the bottom layer of Torrance would be affixed to the bottom side of the cork layer, Torrance disclosing affixing and additional layer having antimicrobial properties (col. 3, lines 32-36).
Scheinhaus discloses an insole comprising a sidewall layer – element 25 - wrapped around a periphery of a layer of the insole to enclose the layer of the insole (abstr., col. 2, lines 67-68, col. 3, lines 1-14, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the insole of Torrance and Smith with a sidewall layer wrapped around a periphery of the molded plastic layer and the cork layer, as it is known in the art of insoles to wrap a sidewall layer around the layers of insoles, to enclose the layers.
Regarding the recitation “wherein the top layer and the sidewall layer have a finished surface”, Scheinhaus discloses the sidewall layer formed of leather (col. 3, lines 8-14), which has been interpreted as the sidewall layer having a finished surface, as it would have been obvious to a person skilled in the art that a surface of a leather layer would be considered a finished surface in the art of insoles.
Torrance is silent with respect to the top layer having a finished surface.  Pedersen discloses an insole (abstr.), wherein the top layer is formed of leather (0096, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the top layer of Torrance of leather as it is known in the art of insoles to form top layers of leather.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
 Pedersen discloses an insole, wherein the bottom layer – element 4 - includes silicone (abstr., 0061, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the bottom layer of Torrance comprising silicone, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125, USPQ 416 (CCPA 1960).
Regarding the bottom layer completely covering the bottom side of the cork layer, since the bottom layer spans the length and width of the insole (Fig. 1), and the additional layer – the cork layer – spans the entire length and width of the insole (Torrence, col. 3, lines 37-39), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the bottom layer completely covers the bottom side of the cork layer in the insole according to the references.
The references are silent with respect to the molded plastic layer tapering along an outer rim of the insole.  Tsai discloses an insole, comprising a layer of soft material – layer 1 – comprising thermoplastic polyurethane (abstr., 0034) – the layer interpreted as corresponding to the molded plastic layer of Torrance.  Layer 1 tapers along an outer rim of the insole, providing for improved support of a foot (0033, 0034, Figs. 8-10).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the molded plastic layer of Torrance tapering along an outer rim of the orthopedic shoe insole to improve the comfort of a user, as changes in shape are within the purview of a person skilled in the art (MPEP 2144.04).
The references are silent with respect to the cork layer tapering as recited in the claim.  Louko discloses an insole (abstr.), wherein a core layer 140 has been interpreted as corresponding to the cork layer of the instant invention (0027, Fig. 2).  The edges of the core layer taper down to a fine point to fuse seamlessly with other layers of the insole (0038), the core layer tapering along the toe area (Fig. 2, Claim 16).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cork layer of the insole according to Torrance, Smith, Scheinhaus and Pedersen to enable seamless fusing of the cork layer with other layers of the insole.
Pedersen discloses an insole, wherein the bottom layer – element 4 - includes silicone (abstr., 0061, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the bottom layer of Torrance comprising silicone, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125, USPQ 416 (CCPA 1960).
Regarding the bottom layer completely covering the bottom side of the cork layer, since the bottom layer spans the length and width of the insole (Fig. 1), and the additional layer – the cork layer – spans the entire length and width of the insole (Torrence, col. 3, lines 37-39), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the bottom layer completely covers the bottom side of the cork layer in the insole according to the references.

Response to Arguments
Applicant’s arguments filed on July 21, 2022 have been fully considered.
35 USC 112(b) rejections of claims 1 and 6 have been withdrawn.
The Applicant has argued the disclosure of Torrence is so broad that an obviousness rejection based on optimization of a variable would not apply for this reference, Torrence disclosing layers that can be used in the insole.  The Applicant cited Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc. 655 F.3d 1291, 1306, 99 USPQ2d 1713, 1725 (Fed. Cir. 2011) as a pertinent case that is applicable to Torrence.  The Examiner notes in Genetics Inst. at issue was 68,000 protein variants, while the rejection in the last Office Action was not based on optimization of variables.  Genetics Inst., LLC, 655 F.3d 1291, 1306, 99 USPQ2d 1713, 1725 (Fed. Cir. 2011).  In Torrence the insole includes top surface, first layer, second layer and bottom surface.  Torrence discloses materials that are known in the art of insoles (col. 3, lines 20-25), and additional materials such as antimicrobial or antifungal (col. 3, lines 25-27), which are also known in the art of insoles.  The rejection was based on Torrence disclosing that a layer having antimicrobial properties, such as a cork layer found in Smith, may be added to the insole between the top surface and the bottom surface, as discussed above.  
The Applicant further argued Smith teaches an entire insole formed from cork, not a cork layer (p. 10 of the Remarks). Then the Applicant argues that Smith does teach the cork layer, the cork layer being in contact with a foot of a user as opposed to having a specific arrangement of layering placed upon the top of the cork (pp. 10-11 of the Remarks).  The Applicant argued that antimicrobial properties of cork would not be realized in the arrangement of the present application because the cork would be covered by the sidewall and separated from the top surface by the impermeable molded plastic layer.  But, the Examiner notes, Torrence discloses that an antimicrobial layer may be included in the insole between the bottom surface and the top surface.  Furthermore, Smith discloses that cork layer provides a cushioning effect for a user’s foot, and helps with absorbing shock during wear (Smith, col. 6, lines 8-10).  During an Interview held on Aug. 9, 2022 the Examiner noted that in the rejection, the rationale for combining the references should have been cork’s ability to absorb shock during wear, but upon further review the Examiner notes that this is an additional rationale to the one presented in the Non-final Office Action, which is that Torrence teaches an antimicrobial layer within the layers of the insole (Non-final Office Action, par. 8), and that this rationale was a proper one.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783